02/16/2022


                    IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: AF 06-0090


   EILILLij                                    AF 06-0090
   FEB 1 5 2022
  Bowen Greenwood
Clerk of Supreme Court
   State oittilontana
                                                                         ORIGINAL
        IN            OF THE APPOINTMENT OF
               THE MATTER

        A MEMBER TO THE COMMISSION ON                                       ORDER
        PRACTICE OF THE SUPREME COURT OF
        THE STATE OF MONTANA




               Rule 2 of the Rules for Lawyer Disciplinary Enforcement provides that
       appointments to the Commission on Practice shall be made by the Supreme Court from a
       list of three licensed and practicing attorneys submitted to the Court who have received the
       highest number of votes in an election by the Area resident members of the State Bar of
       Montana. Rule 2 further provides that this Court shall, by order, designate the time, place,
       and method for the election of members for appointment to the Commission on Practice.
               The term of the current attorney member for Area F expires April 1, 2022. Area F
       is comprised of the First Judicial District.
               THEREF ORE,
               IT IS NOW ORDERED:
               1. An election shall be had in Area F for nomination of three resident bar members
       whose names shall be submitted to this Court, and this Court shall then appoint one of the
       three to membership on the Commission on Practice.
               2. The election in Area F shall be the responsibility of District Judge Christopher D.
       Abbott.
               3. The election shall be conducted in the following manner:
               (a) At the discretion ofJudge Abbott, the election may be conducted either by e-mail
       or regular mail. Whether by e-mail or regular mail, the ballots shall be in the following
       form:
                                         AREA F

                                   First Judicial District

             BALLOT FOR MEMBERS OF COMMISSION ON PRACTICE
                             (Vote for Three)


        1.

        2.

        3.

        The election will close March 21, 2022. Your ballot must be returned so as
        to reach its destination on or before that date. The names of the three
        attorneys receiving the highest number of votes will be sent to the Montana
        Supreme Court, which then will appoint one of them to the Commission.

                                 ********************



        (b) Judge Abbott shall prepare and distribute the ballots on or before February 28,
2022.
        (c) Voted ballots must be returned to Judge Abbott on or before March 21, 2022.
        (d) The ballots are to be opened and counted by Judge Abbott. Judge Abbott shall
then certify to this Court the names of the three attorneys in Area F receiving the highest
number of votes on or before March 28, 2022.
        The Clerk is directed to mail a copy of this Order to the Honorable Christopher D.
Abbott, to each member of the Commission on Practice, and to Shelly Smith, Office
Administrator for the Commission on Practice.
        DATED this 1 b     day of February, 2022.

                                                  For the Court,




                                              2